Citation Nr: 1750971	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-01 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for pterygium of the right eye.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to July 1987.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2016, the Veteran testified before the undersigned at a Board hearing held via video conference.  A transcript of that hearing is of record.


FINDINGS OF FACT

Pterygium of the right eye is related to active duty.


CONCLUSION OF LAW

Pterygium of the right eye was incurred in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.102 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2017).  However, in light of the favorable decision in this case, a discussion as to whether VA has met its duties to notify and assist is not necessary.


II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Upon VA examination in June 2013, the Veteran was found to have right eye pterygium.  In the accompanying examination report, the examiner checked a box to express the opinion that the Veteran's "claimed condition" was less likely than not incurred in or caused by service.  However, in the rationale section, the examiner stated "the question asked in the statement of opinion is moot."  The Board notes that at the time of the examination the Veteran's claimed condition was right eye trigonum.  The examiner then stated pterygium "is caused by exposure to environmental factors such as UV light, wind, etc."

During his November 2016 hearing, the Veteran testified that while in service he developed pterygium and a doctor told him that he is "in the sunlight, dust and wind day in and day out and that's the way the body protects itself."  The Veteran testified that he was a heavy construction equipment operator that was exposed to sun and dust every day, and that he was in Hawaii.

A review of the Veteran's service treatment records confirm the Veteran was treated in Hawaii and was a heavy equipment operator.  Furthermore, a service treatment record from October 1985 noted right eye ecchymosis, from recent blunt trauma, and left eye pterygium.  

On review, the claims folder contains evidence of an in service event (exposure to sun, wind and dust) that is the cause of pterygium, according to the June 2013 examiner and the Veteran's report of his in-service doctor's statement.  The Board finds the statements of the Veteran and the June 2013 examiner to be highly probative.  

In light of the above and resolving doubt in favor of the Veteran, the Board finds the Veterans right eye pterygium was caused by exposure to sunlight, dust and wind while in service.  38 C.F.R. § 3.102 (2017).  Accordingly, service connection is warranted.


ORDER

Entitlement to service connection for pterygium of the right eye is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


